DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (hereinafter Xiao) CN 109831723 (For examination purports English Machine Translation of Xiao would be use as cited reference).

Regarding claim 1, Xiao teaches
A speaker device (Figs. 1 and 2 show an acoustic generator 100), comprising 
a frame (Figs. 1 and 2 show a frame 1), 
a vibration unit (Fig. 1 shows a vibration system 2) fixed to the frame (i.e. frame 1) and 
a magnetic circuit unit (Fig. 1 shows a magnetic circuit system 3) fixed to the frame (i.e. frame 1) and driving the vibration unit (i.e. vibration system 2) to vibrate and produce sound (Pg. 3, Lines 42-44), wherein the magnetic circuit unit (i.e. magnetic circuit system 3) is provided with a magnetic gap (Fig. 2 shows a magnetic gap 30); and 
the vibration unit (i.e. vibration system 2) comprises a diaphragm (Fig. 2 shows a diaphragm 21) fixed to the frame (i.e. frame 1), 
a holder (Figs. 2-4 show a ball top 4) fixed to the diaphragm (i.e. diaphragm 21), and 
a voice coil (Fig. 2 shows a voice-coil 22) inserted into the magnetic gap (i.e. magnetic gap 30) and connected to the holder (i.e. ball top 4); and 
the holder (i.e. ball top 4) comprises a bottom wall (Figs. 3, 8 and 9 show a dome body 41) fixed to the diaphragm (i.e. diaphragm 21) as shown in Fig. 8 and comprising a pair of long edges and a pair of short edges as shown in Fig. 3, and a pair of side walls (Figs. 3, 4, 8 and 9 show a first wall 44) each bending and extending from an outer periphery of a respective one of the pair of short edges of the bottom wall toward the magnetic circuit unit (i.e. magnetic circuit system 3) as shown in Fig. 2; 
each of the pair of side walls (i.e. first wall 44) is provided with an opening portion at a side close to one of the pair of long edges as shown in Fig. 3; 
the opening portion is provided with a first through hole as shown in Fig. 3; and the diaphragm (i.e. diaphragm 21) is connected to the opening portion and partially accommodated in the first through hole as shown in Fig. 8.

Regarding claim 5, Xiao teaches
The speaker device as described in claim 1, wherein the vibration unit (i.e. vibration system 2) further comprises an elastic conductive assembly (Fig. 2 shows an elastic support component
23) fixed to the frame (i.e. frame 1) and an end of the holder (i.e. ball top 4) away from the diaphragm (i.e. diaphragm 21) as shown in Fig. 8; the elastic conductive assembly (i.e. elastic support component 23) comprises an elastic conductive body (Fig. 6 shows an elastic element 231) connected to the frame (i.e. frame 1) and an end of one of the pair of side walls away from the diaphragm (i.e. diaphragm 21) as shown in Fig. 8, a connecting arm 242 bending and extending from the elastic conductive body toward the voice coil along one of the pair of side walls, and a pad connected to the connecting arm as shown in Fig. 6; and the pad is fixed to and connected to a side of the bottom wall away from the diaphragm as shown in Fig. 7.

Regarding claim 7, Xiao teaches
The speaker device as described in claim 1, wherein the magnetic circuit unit (i.e. magnetic circuit system 3)  comprises a yoke (Fig. 2 shows a yoke 31), a main magnet (Fig. 2 shows a main magnetic steel 32) fixed to the yoke (i.e. yoke 31) as shown in Fig. 2, a peripheral magnet (Fig. 2 shows two first magnetic steel 33 and two second magnetic steel 34) surrounding the main magnet (i.e. main magnetic steel 32) and spaced apart from the main magnet (i.e. main magnetic steel 32) to form the magnetic gap (i.e. magnetic gap 30) as shown in Fig. 2, a first magnetic conductor (Fig. 2 shows a pole core 35) fixed to and covering the main magnet (i.e. main magnetic steel 32) as shown in Fig. 2, and a second magnetic conductor (Fig. 2 shows two first side pole core 36 and two second side pole core 372) fixed to and covering the peripheral magnet (i.e. two first magnetic steel 33 and two second magnetic steel 34); the second magnetic conductor (i.e. two first side pole core 36 and two second side pole core 372) is fixed to and connected to a side of the frame away from the diaphragm as shown in Fig. 2; and the second magnetic conductor (i.e. two first side pole core 36 and two second side pole core 372) is provided with an avoiding portion 350 at a position corresponding to the pad as shown in Fig. 2.  
Allowable Subject Matter
5.	Regarding claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 4 are objected to as being dependent upon claim 2.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.  Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653